       Case 5:19-cv-01540-EJD Document 24 Filed 11/27/19 Page 1 of 5



 1   ROBERT A. SIEGEL (S.B. #64604)
     rsiegel@omm.com
 2   O’MELVENY & MYERS LLP
     400 South Hope Street, 18th Floor
 3   Los Angeles, CA 90071-2899
     Telephone: (213) 430-6000
 4   Facsimile:    (213) 430-6407
 5   ADAM P. KOHSWEENEY (S.B. #229983)
     akohsweeney@omm.com
 6   KRISTIN M. MACDONNELL (S.B. # 307124)
     kmacdonnell@omm.com
 7   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 8   San Francisco, California 94111-3823
     Telephone: (415) 984-8700
 9   Facsimile:    (415) 984-8701
10   Attorneys for Defendant
     American Airlines, Inc.
11
                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN JOSE DIVISION
14
15
     HASIM A. MOHAMMMED, on behalf of              Case No. 19-cv-01540-EJD
16   himself, all others similarly situated
                                                   DEFENDANT AMERICAN AIRLINES,
17                        Plaintiff,               INC.’S NOTICE OF MOTION AND
                                                   MOTION FOR LEAVE TO FILE
18          v.                                     MOTION FOR RECONSIDERATION

19   AMERICAN AIRLINES, INC., a Corporation;
     and DOES 1 through 50, inclusive,
20
                          Defendants.
21
22
23
24
25
26
27
28
                                                              DEF.’S MOT. FOR LEAVE TO FILE
                                                                MOT. FOR RECONSIDERATION
                                                                             19-CV-01540-EJD
        Case 5:19-cv-01540-EJD Document 24 Filed 11/27/19 Page 2 of 5



 1                                        NOTICE OF MOTION
 2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 3          PLEASE TAKE NOTICE THAT Defendant American Airlines, Inc. (“American”)
 4   hereby moves under Civil Local Rule 7-9(a) for leave to file a motion for reconsideration of the
 5   Court’s November 12, 2019 order granting Plaintiff Hasim A. Mohammed’s motion to remand
 6   (the “Order”). (Dkt. No. 22.) American respectfully seeks reconsideration of the Order under
 7   Civil Local Rule 7-9(b)(1) on the ground that the Ninth Circuit issued new controlling law after
 8   briefing on Plaintiff’s motion to remand concluded, but before this Court issued its Order.
 9          American’s Motion is based on this Notice of Motion and Motion, the attached
10   Memorandum of Points and Authorities and exhibits, the pleadings in this action, and such other
11   materials and evidence as may be presented to the Court. Pursuant to Civil Local Rule 7-9(d),
12   this Motion is not noticed for a hearing.
13
14
15          Dated: November 27, 2019              O’MELVENY & MYERS LLP
                                                  ADAM P. KOHSWEENEY
16                                                KRISTIN M. MACDONNELL
17
18                                                By:    /s/ Adam P. KohSweeney
                                                       Adam P. KohSweeney
19                                                Attorneys for American Airlines, Inc.
20
21
22
23
24
25
26
27
28
                                                                       DEF.’S MOT. FOR LEAVE TO FILE
                                                        1                MOT. FOR RECONSIDERATION
                                                                                      19-CV-01540-EJD
         Case 5:19-cv-01540-EJD Document 24 Filed 11/27/19 Page 3 of 5



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2          Pursuant to Civil Local Rule 7-9, Defendant American Airlines, Inc. (“American”) seeks
 3   leave to file a motion for reconsideration of this Court’s November 12, 2019 order granting
 4   Plaintiff Hasim A. Mohammed’s motion to remand (Dkt. 22) (“Order”) in light of intervening
 5   new controlling authority from the Ninth Circuit, Arias v. Residence Inn by Marriott, 936 F.3d
 6   920 (9th Cir. 2019), which clarifies a wage-and-hour defendant’s evidentiary burden when its
 7   removal calculations are challenged. Reconsideration is appropriate where, as here, “there is an
 8   intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263
 9   (9th Cir. 1993). By filing this motion fifteen days after the Order, American has also
10   demonstrated “reasonable diligence in bringing the motion.” N.D. Cal. Civ. L.R. 7-9(b).
11   Because Arias—which was published after the parties concluded their briefing on Plaintiff’s
12   motion to remand but before this Court issued the Order—represents a “material difference in fact
13   or law” and because American has satisfied all other requirements for bringing a motion for
14   reconsideration under the Local Rules, this Court should grant American’s motion for leave to file
15   a motion for reconsideration.
16          As a threshold matter, American has been diligent in seeking leave to file a motion for
17   reconsideration. See N.D. Cal. Civ. L.R. 7-9(b). The Court issued the Order on November 12,
18   2019. American filed the instant motion fifteen days after the Court’s ruling.1 This expedited
19   timeline is well within the Court’s established time periods for reasonable diligence. See, e.g.,
20   Barker v. Insight Global, LLC, 2019 WL 176260, at *1 (N.D. Cal. 2019) (113 days); Dytch v.
21   Lazy Dog Restaurant, LLC, 2018 WL 9412713, at *2 (N.D. Cal. 2018) (38 days); True Health
22   Chiropractic Inc. v. McKesson Corp., 2014 WL 6707594, at *1 n.2 (N.D. Cal. Nov. 25, 2014) (19
23   days). Thus, this Court should find that American has been reasonably diligent in bringing this
24   motion.
25
26
27   1
       American also filed a Petition for Permission to Appeal pursuant to 28 U.S.C. § 1453(c) before
28   the Ninth Circuit Court of Appeals on November 22, 2019.
                                                                        DEF.’S MOT. FOR LEAVE TO FILE
                                                      1                   MOT. FOR RECONSIDERATION
                                                                                       19-CV-01540-EJD
        Case 5:19-cv-01540-EJD Document 24 Filed 11/27/19 Page 4 of 5



 1          Arias constitutes material new law published after the parties completed briefing. See
 2   N.D. Cal. Civ. L.R. 7-9(b)(1). Arias involved facts similar to those presented to this Court, and
 3   concluded that:
 4         A removing defendant in a wage-and-hour case may rely on reasonable assumptions
 5          regarding violation rates to prove CAFA’s amount in controversy, and is not required to
 6          present evidence of the exact frequency of any wage-and-hour violations;
 7         A removing defendant’s assumptions underlying its calculations, such as the number of
 8          employees, the average rate of pay, and the number of workweeks worked during the class
 9          period, must have some “reasonable ground underlying them”; and,
10         “[W]hen a statute or contract provides for the recovery of attorneys’ fees, prospective
11          attorneys’ fees must be included in the assessment of the amount in controversy.”
12   Arias, 936 F.3d at 922 (internal quotations and citations omitted) (emphasis added).
13   Reconsideration is appropriate to give this Court an opportunity to evaluate the parties’ arguments
14   and evidentiary submissions in light of this new authority. See, e.g., Fitch v. Shaw Indus., Inc.,
15   782 F. App’x 651 (9th Cir. 2019) (vacating district court’s order granting remand and stating that
16   evidentiary question is “controlled by [] recent decision in Arias”).
17          American’s proposed reconsideration motion thus does not ask the Court to “rethink what
18   it has already thought,” Motorola, Inc. v. J.B. Rodgers Mech. Contractors, 215 F.R.D. 581, 582
19   (D. Ariz. 2003), but rather asks the Court to apply new, controlling law to previously-established
20   facts. This is the precise situation in which this Court grants leave to file a motion for
21   reconsideration. See Farfan v. SSC Carmichael Operating Co. LP, 2019 WL 4933577, at *1-2
22   (N.D. Cal. Oct. 7, 2019) (granting leave to file motion for reconsideration based on new law
23   following parties’ presentation of arguments to court); Federal Ins. Co. v. Albertson’s Inc., 2007
24   WL 2015042, at *1 (N.D. Cal. Jul. 6, 2007) (same). Accordingly, because Arias constitutes
25   material new law, this Court should grant American’s leave to file a motion for reconsideration.
26          For the reasons stated above, American requests that the Court grant it leave to file a
27   motion for reconsideration of the Order granting Plaintiff’s motion for remand. The proposed
28
                                                                         DEF.’S MOT. FOR LEAVE TO FILE
                                                       2                   MOT. FOR RECONSIDERATION
                                                                                        19-CV-01540-EJD
        Case 5:19-cv-01540-EJD Document 24 Filed 11/27/19 Page 5 of 5



 1   motion for reconsideration is attached hereto as Exhibit 1, and a proposed order for the motion
 2   for reconsideration is attached hereto as Exhibit 2.
 3
            Dated: November 27, 2019               O’MELVENY & MYERS LLP
 4                                                 ADAM P. KOHSWEENEY
                                                   KRISTIN M. MACDONNELL
 5
 6
                                                   By:    /s/ Adam P. KohSweeney
 7                                                      Adam P. KohSweeney
                                                   Attorneys for American Airlines, Inc.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                       DEF.’S MOT. FOR LEAVE TO FILE
                                                         3               MOT. FOR RECONSIDERATION
                                                                                      19-CV-01540-EJD
